DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant's arguments filed 08/08/2022 have been fully considered but they are not persuasive. 
With regards to Claim 1, Applicant discusses how the claimed limitation “generating an offset current  at the moment of change from the modulation rise to the modulation fall, and summing the offset current and a charge pump current to alternate an input current of a loop filter” is not taught by Abcarius.  Remarks, pp. 4-8.  Similar arguments are presented with regards to equivalent frequency modulation system claim 5.  Remarks, pp. 8-9.
Examiner respectfully disagrees.  Abcarius teaches a charge pump current (404A) and an offset current (404B/404C), which are “summed … to alternate an input current of a loop filter” 406, at either the node between S1/S2 or S3/S4 within loop filter 406.  Abcarius further teaches a capacitor Ci, which is placed in the 404B/404C pathway to receive or discharge the same instantaneous charge (e.g. moment of change from the modulation rise to the modulation fall) and suppress a spur that could otherwise occur at half the reference frequency due to the modulation of the Ci voltage.  Col. 9, ll. 49-55.  It should also be noted that though the loop filter 406 outputs a voltage Vc, not a current; this distinction made by Applicant is not recited in the claims.  Remarks, pp. 6-7.  

Applicant’s arguments, see Remarks, filed 08/08/2022, with respect to Claim 3, have been fully considered and are persuasive.  The rejection of Claim 3 has been withdrawn. 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 2, 4, and 5 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Abcarius (US 10,447,282 B2).
Regarding Claim 1, Abcarius teaches in Figure 4B a frequency modulation method based on a phase-locked loop capable of performing fast modulation independent of bandwidth, the method comprising: 
(a) determining a moment of change from a modulation rise to a modulation fall (using phase detector 402, which outputs up/dn signals determining the moments of change for 404; see also Col. 9, ll. 49-55); and 
(b) generating an offset current at the moment of change from the modulation rise to the modulation fall (404B, 404C; based on the up/dn signals received by 404), and summing the offset current and a charge pump current to alternate an input current of a loop filter (where 406 receives the inputs from 404A, 404B, and 404C to sum at either the node between S1/S2 or S3/S4 in order to output a signal to 408).  

Regarding Claim 2, Abcarius further teaches in Figure 4B the method, wherein, in the operation (b), the offset current is generated using a slope alternator circuit located in an integral path of the loop filter (using either 404b and/or 404c).  

Regarding Claim 4, Abcarius further teaches the method, wherein, in the operation (b), the offset current is not output during the modulation rise (see Col. 9, lines 41-44).  

Regarding Claim 5, Abcarius teaches in Figure 3B a frequency modulation system based on a phase-locked loop capable of
a loop filter including a proportional path and an integral path to determine a bandwidth of a phase-locked loop (406, which receives input from 404A through 404V of charge pump 404); 
a voltage-controlled oscillator configured to adjust a frequency according to an output of the loop filter (output of 406 is illustrated in Figure 4A to be provided to VCO 408); and 
a slope alternator configured to alternate an input current of the loop filter (using 404B and 404C within 404), wherein the slope alternator is located in the integral path of the loop filter to generate an offset current at a moment of change from a modulation rise to a modulation fall (see 404B and 404C within 404, which are further detailed in Figure 4A to receive the up/dn control from 402).  
wherein the slope alternator sums the charge pump current and the offset current to alternate the input current of the loop filter (the inputs of 404A, 404B and 404C, as received by loop filter 406, where 406 receives the inputs from 404A, 404B, and 404C to sum at either the node between S1/S2 or S3/S4 in order to output a signal to 408).  

Allowable Subject Matter
Claims 3 and 6 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  
Regarding Claim 3, the prior art does not disclose, teach or suggest  the method, wherein, in the operation (b), the offset current having a magnitude twice a magnitude of the charge pump current and having a direction opposite a direction of the charge pump current is generated;
in combination with all the other claimed limitations.

Regarding Claim 6, the prior art does not disclose, teach or suggest  the system, 
wherein the slope alternator generates the offset current having a magnitude twice a magnitude of a charge pump current in the proportional path and having a direction opposite a direction of the charge pump current; 
in combination with all the other claimed limitations.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 




Contact
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Diana J Cheng whose telephone number is (571)270-1197. The examiner can normally be reached Monday - Friday 9 am - 5:30 pm ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Menatoallah Youssef can be reached on (571)270-3684. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/DIANA J. CHENG/           Primary Examiner, Art Unit 2849